Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention In applicant’s terse specification (which the examiner deems from page 4 to page 7 applicant attempts to tell a reader that  a method is provided that forms a metallic wire having a core conductor and a cladding material wrapped onto the core conductor thus forming a cladded wire.  Applicant’s specification is deficient in multiple aspects as will be demonstrated hereinafter. On page 5 of applicant’s specification (Para 0019) applicant writes… a metal wire which utilizes cladding methodologies where a low melting temperature wire is used as a sacrificial core for making the metal wire having a hollow interior.   . … the metal wire having a diameter of 10 microns to several millimeter in size. In Para (0021) applicant further recites… In accordance with one embodiment the core 14 may be formed of a lead-tin or other tin alloy with melting temperature between 150° to 250° C. Applicant also recites that copper or a copper alloy may be used as a cladding material (16). (Cf. Para (0022)) and the cladding material (16) can be wrapped around the core 24 to a thickness of 3 mm. (Cf. para (0033). In Para (0025) applicant notes that metal wire (10) has a hollow interior 12. Up until now (on page 6 of applicant’s terse specification applicant provides not one embodiment or example of how to carry out the method of making a core conductor having a cladding material which forms a cladded wire. Moreover in applicant’s terse disclosure there is no examples of how one would heat the cladding while at the same time melting the core to provide a liquid or semiliquid core so that the core can be at least partially remove to ultimately make a cladded wire having a hollow interior. Just as importantly applicant provides no details so that even a POSITA would have been able to use a vacuum to remove the melting core metal/alloys from the matrix of the cladded wire. Applicant also fails to explain or disclose how the cladded wire would not cave in while or after the matrix/core liquid is removed ostensibly by vacuum. The reader I asked to read applicant’s meager specification closely so that s/he understands what applicant discloses and also what applicant fails to disclose. Just as importantly applicant merely indicates that … A vacuum may be applied to one of the ends clad wire 18 so that the core material may be vacated and recovered for future use and forming the wire 10 having the hollow interior 12. (Cf. para (0024). On page 7 of applicant’s disclosure applicant little or no further details about how to provide a method for forming a metallic wire including obtaining a core conductor and wrapping the core conductor with a cladding material. For instance on page 7 of applicant’s terse specification applicant recites (a) Pyrolytic carbon can be used for a core material; (b) the core 23 can be a single strand core or a multi-strand ore; (c) the cladding material can made from a copper or a copper-nickel alloy etc. However applicant merely provide conclusory language without disclosing how to make or use an invention which would include providing a core conductor and wrapping the core conductor with a cladding material and more specifically obtaining core formed of a lead-tin or tin alloys having a predetermine temperature range, wrapping a cladding material around the core wherein the material is copper or a copper-nickel alloy having a predetermined range of melting points, heating the core in a chamber of a die having a diameter to a temperature above a melting point temperature of the core but less than the cladding’s melting point to melt the core, drawing the cladded wire through the die and removing the material forming the core that has melted thus forming a metallic wire having a hollow interior core. Applicant has filed to adequately disclose how a POSITA would have been able to carry applicants claimed invention. Being mindful of the Wands’ factors (recited In re Wands 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988)) such as  (a) the quantity of experimentation necessary to achieve a workable method, (b) the amount of direction or guidance presented, (c) presence or absence of working examples, (d) the nature of the invention, (e) the state of the prior art, (f) relative skill of those in the art, (g) predictability or unpredictability in the art and  (h) breadth of the claims,  it is held that at least factors (a), (b) (c) and (d) are not adequately addressed in this application and therefore applicants’ claims are properly rejected as being based on a non-enabling disclosure.  With respect to factors (a) and (b) of the Wands’ opinion the experimentation necessary to achieve a workable method would have been burdensome and overwhelming inasmuch as applicant has not provided sufficient disclosure for even the most sophisticated worker in this art to carry out the claimed invention.  Applicant is repeatedly using conclusory language… the core 14 may be wrapped with a cladding material (Cf. para (0022)); the clad wire (18) may be drawn through a die…which is heated and a vacuum is applied to one of the ends (of) (sic) o clad wire 18 (Cf. para (0024)); In accordance with one embodiment; the reduction (obviously from the die) may be over 50%... (Cf. para (0025)); …in one other application pyrolytic carbon fiber may be used (but applicant fails to disclose what the cladding material would be for the cladding) (Cf. para (0026)). With respect to factor (c) of the Wand’s opinion applicant has not provided any working examples of the claimed invention. Claims 1-22 ae rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a) (1), assuming that the specification is enabling is further anticipated by. McCullough et al. (pat Doc. 2005/0181228 A1) hereinafter McCullough et al.
.McCullough et al teach a metal-clad  matrix composite wire that include a hot worked metal cladding associated with the exterior surface of the metal matrix composite wire including  a plurality of continuous longitudinally positioned fibers in a metal matrix. (Cf. abstract). Additionally McCullough et al teach a core (26) which may be cladded with a ductile metal feedstock (28) utilizing a cladding machine (30). Cladding machine (30) includes a shoe (32) above or adjacent to an extrusion wheel (34) Shoe 32) also includes a die chamber (36) accessed by an inlet guide die (38) on one end and an exit extrusion die (40) in the other end.(Cf. page 2) The temperature of the feedstock material within the chamber (36) is typically below the melting temperature of the material. The material is hot worked such that it is plastically deformed at a temperature and strain rate that allow recrystallization to take place during deformation. Additionally McCullough et al teach that the metal cladding (22) can include aluminum, zinc, tin, magnesium, copper and alloys thereof and the core wire can include ceramic e.g. alumina, reinforcing fibers encapsulating a matrix that includes metals such as aluminum and copper.  The metal clad composite wire (MCCW) (20) can also include metal oxide fibers e.g. alumina, boron fibers, boron-nitride fibers, carbon fibers, silicon carbide fibers and combinations thereon (Cf. bottom of page 3 (right side) and top of page 4 (left side)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729